Title: From Thomas Jefferson to William C. C. Claiborne, 6 May 1808
From: Jefferson, Thomas
To: Claiborne, William C. C.,Irwin, Jared


                  
                     Sir,
                     Washington May 6. 08.
                  
                  The evasions of the preceding Embargo laws went so far towards defeating their objects, and chiefly by Vessels clearing out coastwise, that Congress by their Act of April 25. authorised the absolute detention of all Vessels bound coastwise with Cargoes exciting suspicions of an intention to evade those laws. there being few Towns on our sea-coast which cannot be supplied with flour from their interior country, shipments of flour become gradually suspicious & proper subjects of detention. Charleston is one of the few places on our seaboard, which need supplies of flour by Sea, for its own consumption. that it may not suffer by the Cautions we are obliged to use, I request of your Excellency whenever you deem it necessary that your present or any future stock should be enlarged, to take the trouble of giving your Certificate in favor of any merchant in whom you have confidence, directed to the Collector of any Port, usually exporting flour, from which he may chuse to bring it for any quantity which you may deem necessary for Consumption beyond your interior Supplies, inclosing to the Secretary of the Treasury at the same time a duplicate of the certificate as a check on the falsification of your signature. in this way we may secure a supply of the real wants of your Citizens, and at the same time prevent those wants from being made a cover for the Crimes against their Country which unprincipled Adventurers are in the habit of Committing. I trust too that Your Excellency will find an Apology for the trouble I propose to give you, in that desire which you must feel in common with all our worthy Citizens that inconveniences encountered chearfully by them for the interests of their Country shall not be turned merely to the unlawful profits of the most worthless part of Society. I salute your Excellency with assurances of my high respect and Consideration.
                  
                     Th: Jefferson
                     
                  
               